DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts Yang (US Pub: 2015/0378470 A1 teaches “A pixel driving circuit comprising a reset circuit, a compensation and data-in circuit, a drive transistor, and a light-emitting control circuit, wherein the reset circuit is coupled to a first control terminal, a control electrode of the drive transistor, and a second electrode of the drive transistor, and is configured to reset a voltage of the control electrode of the drive transistor, according to a first control signal from the first control terminal and a third control signal from a third control terminal” (i.e. as seen in figure 3 and 4, [0041-0049]), Yang teaches the compensation circuitry with reset transistor as well as input transistor and also the first, second, and third input signal in scan 1, scan 2, and Y-read line). However, Yang do not teach wherein the compensation and data-in circuit is coupled to a data line, the first control terminal, a second control terminal, the control electrode of the drive transistor, and a first voltage terminal, and is configured to receive a reference signal from the data line according to the first control signal, receive a data signal from the data line according to a second control signal from the second control terminal, and apply a compensation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Jung (US Pub: 2008/0170004 A1) is cited to teach a similar type of organic light emitting display panel with compensation design in figure 1 embodiment which lack the detail circuitry design for implementing pixel level control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.